Mr. Gordon Wilbourn, Attorney at Law Rose Law Firm 120 E. Fourth Street Little Rock, Arkansas 72201-2893
Dear Mr. Wilbourn:
This is in response to your request for our review of an Interlocal Cooperation Agreement ("Agreement") pursuant to A.C.A. § 25-20-101 et seq.
Our review indicates that the Agreement is in proper form and compatible with the laws of this state. The Agreement is, therefore, hereby approved.
We should note, however, that we assume that the requirement under A.C.A. § 25-20-104(d)(1) concerning an administrator for the Agreement, is met by having the State Treasurer administer or disburse the funds according to the Agreement and A.C.A. §26-74-214(b)(2).
Additionally, pursuant to A.C.A. § 25-20-106, the Agreement must be approved by the State Treasurer.
The Agreement must also, of course, be filed with the county clerk and the Secretary of State in accordance with A.C.A. §25-20-105 (a), and must be enacted by the participants by ordinance, resolution, or otherwise, (A.C.A. § 25-20-104 (b)), prior to its entry into force.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
WINSTON BRYANT Attorney General
WB:arb